In an action to set aside a separation agreement, order in so far as it grants defendant’s motion to vacate notice of examination before trial as to item 3 of the notice and vacates items 1 and 2 as to the years 1930 and 1931 reversed on the law, with ten dollars costs and disbursements, and motion to vacate denied, with ten dollars costs; the examination to proceed on five days’ notice. We are of opinion that the plaintiff is entitled to examine the defendant not only with reference to his financial condition during the year in which the contract was made, but for the two preceding years, in order that the court may determine the financial condition of the defendant at the time the contract was made. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.